Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 27, 2016

The Court of Appeals hereby passes the following order:

A16A1962. WILLIAM D. HELM v. FULCO PROPERTIES, LLC

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant William Helm appealed to the superior court.
On May 4, 2016, the superior court entered an order issuing a writ of possession to
Fulco Properties, LLC. On May 31, 2016, Helm filed this direct appeal. We lack
jurisdiction for two reasons.
       First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003) (punctuation and citation omitted); see also OCGA § 5-6-35 (a) (1). Because
Helm did not follow the proper procedure for requesting appellate review in this case,
we lack jurisdiction over this appeal.
      Second, while a notice of appeal generally may be filed within 30 days of entry
of the order sought to be appealed, appeals in dispossessory actions must be filed
within 7 days of the date the judgment was entered. See OCGA § 44-7-56; Radio
Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715
SE2d 752) (2011). Here, however, Helm filed the notice of appeal in this case 27
days after the superior court’s order was entered. For these reasons, this appeal is
DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     07/27/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.